Citation Nr: 0000378	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to the service-connected 
lumbosacral strain.  

2.  Entitlement to service connection for a bilateral leg 
disorder, claimed as secondary to the service-connected 
lumbosacral strain.  




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the RO.  

The Board notes for clarification that, although the veteran 
asserted a separate claim of service connection for a 
bilateral knee disability in his August 1996 claim for VA 
benefits, he stated in his May 1998 substantive appeal that, 
due to the absence of evidence noting treatment or a clear 
diagnosis of a specific knee disorder, he wanted to drop his 
separate claim of service connection for a knee disability.  
The veteran stated that he believed that his subjective 
complaints related to his knees were actually connected to 
his claimed leg disorder and should be considered as part of 
his claim for service connection for a bilateral leg 
disorder.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has current cervical spine disability which was 
caused or aggravated by any service-connected disorder or due 
to other disease or injury which was incurred in or 
aggravated by service.  

2.  No competent evidence has been submitted to show that the 
veteran has a current bilateral leg disability which was 
caused or aggravated by any service-connected disorder or due 
to other disease or injury which was incurred in or 
aggravated by service.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of secondary service connection for a cervical spine 
disorder.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.310(a) (1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of secondary service connection for a bilateral leg 
disorder.  38 U.S.C.A. §§ 1110, 5107, 7104; 38 C.F.R. 
§§ 3.303, 3.310(a).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has further defined a well-grounded claim as 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran asserts, in his August 1996 claim for VA 
benefits, that he has cervical spine and bilateral leg 
disorders which developed as a result of his service-
connected low back disability.  The record establishes that 
the veteran's back disability, diagnosed as chronic mild 
lumbosacral strain in an August 1972 VA report of an 
orthopedic examination, has been service connected since May 
1972.  

The VA medical records included a January 1997 VA report of 
spine examination that noted that the veteran reported pain 
in "the upper part of the lumbar area with occasional 
extension of pain in the right leg."  The report noted that, 
upon examination, the veteran was very protective of his back 
and would not permit any range of motion of his back as he 
stated it was sore and did not want to aggravate it by 
bending.  The report also noted normal findings regarding the 
veteran's legs, that he walked without a limp, that his legs 
had normal reflexes and pulses, that his straight leg raises 
were normal and that he had normal motion in all joints.  
Additionally, the report noted that no localized tenderness 
or muscle spasms were present in the veteran's back.  
Furthermore, the report noted that the veteran's spinal 
curves were normal and that his shoulders and pelvis were 
level.  

The report also noted that an x-ray examination of the 
veteran's lumbar spine revealed that the veteran's 
intravertebral joint spaces were well preserved, that there 
was no narrowing at any level, that there were no marginal 
spurs in the vertebral bodies, and that there was no evidence 
of scoliosis.  Additionally, the report noted that the 
minimal spurring that was present was consistent with the 
veteran's age.  The report concluded with a summary of 
findings of the objective physical examination and the x-ray 
examinations and stated that "the findings [were] rather 
good."  The report noted that the major findings were 
subjective and that the physician was unable to be more 
specific, but that the veteran might have had attacks of back 
pain brought on with some activity for which there was no 
clear orthopedic diagnosis.  The report also noted that the 
veteran's symptoms were "all purely subjective, with minimal 
objective findings."  The report listed no diagnosis.  

A January 1997 VA report of x-ray examinations noted small 
anterior osteophytes at L3 and L4, that the vertebral height 
was normal, that the disk spaces were well maintained and 
that the posterior elements and the pedicles were normal. The 
report noted very minimal arthritis changes and no fracture 
or subluxation of the veteran's lumbosacral spine.  

In the veteran's January 1998 Notice of Disagreement (NOD) he 
stated that he believed the January 1997 VA medical 
examination was inadequate in that it did not include a 
review of his claimed secondary conditions or mention a 
correlation between his service-connected back disability and 
his claimed bilateral leg and cervical spine disorders.  The 
veteran also stated that he believed that he should have been 
afforded a VA neurological examination to determine if any 
nerve or muscle impairment was evident which might have been 
the result of his service-connected back disability.  

The record also included a February 1998 private medical 
report of x-ray examination of the veteran's lumbosacral 
spine and pelvis.  The report of the lumbosacral x-ray 
examination noted the position and alignment of the veteran's 
lumbosacral spine as normal, that the disk spaces were well 
preserved and that no intraosseous lesions were present.  The 
report also noted an impression of "[n]ormal study."  
Additionally, the report of the x-ray examination of the 
veteran's pelvis noted "minimal ossification of the 
ligamentous insertions on the greater trochanters of the 
femurs consistent with chronic inflammation."  The report 
also stated that the femoral heads were centered in the 
acetabula and that no additional focal abnormalities were 
demonstrated and that, otherwise, the examination was 
unremarkable.  

A March 1998 private chiropractic report noted that the 
veteran reported his primary complaints as being low back and 
bilateral leg pain.  The report noted subluxations of the 
veteran's lumbar spine and pelvis as well as "[m]uscle 
tightness and tenderness in the lumbar and right and left 
sacroiliac areas."  

After the RO issued an August 1998 Supplemental Statement of 
the Case, which informed the veteran that his claims were not 
well grounded due to the lack of medical evidence which 
demonstrated a nexus between his service-connected disability 
and the claimed bilateral leg and cervical spine disorders, 
the veteran provided a written statement reiterating his 
belief that the January 1997 report of VA examination was 
incomplete.  

For the purposes of determining whether the claim is well 
grounded, the record may be read to indicate that the veteran 
has a current bilateral leg disorder, as the February 1998 
private medical report of x-ray examination noted "minimal 
ossification of the ligamentous insertions on the greater 
trochanters of the femur consistent with chronic 
inflammation."  However, there is no medical evidence of 
record which indicates that the veteran has a current 
cervical spine disorder.  Additionally, for the purposes of 
determining well groundedness, the record supports that the 
veteran had an in-service injury or disease, as his chronic 
mild lumbosacral strain has been service-connected since May 
1972.  However, the record contains no medical evidence 
establishing a nexus between the claimed cervical spine and 
bilateral leg disorders and his service-connected lumbosacral 
strain or other in-service injury or disease.  

Although the veteran argues that both his claimed cervical 
spine disorder as well as his claimed bilateral leg disorder 
developed as a result of his service-connected back 
disability, the record contains no medical evidence 
connecting the claimed disorders to his service-connected 
back disability or other injury or disease in service.  
Indeed, the January 1997 VA medical report indicated that the 
x-ray examination findings of the veteran's back were rather 
good.  The report also noted that the major findings were 
subjective, that the physician was unable to be more 
specific, and that although the veteran might have had 
attacks of back pain brought on with some activity, there was 
no clear orthopedic diagnosis.  

Finally, the report stated that the veteran's symptoms were 
purely subjective, with minimal objective findings, and 
listed no diagnosis.  As noted hereinabove, where a 
determinative issue involves a question of medical diagnosis 
or causation, competent evidence is required to render the 
claim plausible.  See Grottveit v. Brown, 5 Vet. App. at 93.  
As a lay person, the veteran is not competent to make such a 
determination.  See Espiritu v. Brown, 2 Vet. App. 492 
(1992).  

Because the veteran has not submitted competent evidence of a 
nexus, the Board finds that the claims of secondary service 
connection for cervical spine and bilateral leg disorders are 
not well grounded.  See Caluza v. Brown, 7. Vet. App. at 506.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that either his claimed 
cervical spine disorder or claimed leg disorder are related 
to his service-connected chronic mild lumbosacral strain or 
other disease or injury incurred in or aggravated by service.  
By this decision, the Board is informing the veteran of the 
evidence necessary to make his claim as set forth hereinabove 
well grounded.  



ORDER

Secondary service connection for a cervical spine disorder is 
denied, as a well-grounded claim has not been presented.  

Secondary service connection for a bilateral leg disorder is 
denied, as a well-grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

